 


114 HR 2276 IH: Seismic Moratorium Act
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2276 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mr. Murphy of Florida (for himself, Ms. Frankel of Florida, Ms. Wasserman Schultz, Mr. Posey, Ms. Graham, Mr. Hastings, Ms. Brown of Florida, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To establish a moratorium on oil and gas-related seismic activities off the coastline of the State of Florida, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Seismic Moratorium Act. 2.Moratorium on oil and gas-related seismic activities in the exclusive economic zone off the coastline of the State of Florida (a)In generalExcept as provided in subsection (b) and notwithstanding any other provision of law, no person may conduct geological or geophysical activities (as those terms are described in the final programmatic environmental impact statement of the Bureau of Ocean Energy Management entitled Atlantic OCS Proposed Geological and Geophysical Activities, Mid-Atlantic and South Atlantic Planning Areas and completed February 2014) in support of oil or gas exploration and development in any area located within the exclusive economic zone (as defined in section 107 of title 46, United States Code) located off the coastline of the State of Florida.
(b)Termination of moratoriumThe moratorium described in subsection (a) shall only be terminated if the Administrator of the National Oceanic and Atmospheric Administration determines that the reasonably foreseeable impacts of the geological or geophysical activities described in subsection (a) to individuals or populations of marine mammals, sea turtles, or fish are minimal.  